BRUNETTI, Circuit Judge,
concurring:
I concur in the opinion except for the merits discussion of the after-acquired evidence defense and Massey v. Trump’s Castle Hotel and Casino, 828 F.Supp. 314 (D.N.J.1993), contained in Part IV.
I agree with the conclusion that we should not reach the after-acquired evidence defense because Farmer Bros, faded to properly raise the defense. After clearly declining to reach this issue, however, the opinion engages in a limited merits discussion, expressing agreement with Massey’s reasoning on the important question of the effect of after-acquired evidence on an employee’s right to reinstatement and front pay. This discussion is dicta, and this is not the case to attempt to address and adopt such a significant and complex doctrine in such a cursory manner. Accordingly, I cannot join in that merits discussion.